Case 1:20-cv-11889-MLW Document 75 Filed 03/25/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

DR. SHIVA AYYADURAI,

Plaintiff,

Vv. C.A. No. 1:20-11889-MLW

WILLIAM FRANCIS GALVIN,
MICHELLE K. TASSINARI,
DEBRA O'MALLEY,
AMY COHEN,
NATIONAL ASSOCIATION OF STATE
ELECTION DIRECTORS,
all in their individual
capacities, and
WILIAM FRANCIS GALVIN, in his
official capacity as the
Secretary of the Commonwealth
of Massachusetts,

Defendants.

meee eee ee eee eee ee ee ee

ORDER

 

WOLF, D.J. March 25, 2021

Plaintiff has filed, pro se, a motion to join Twitter, Inc.
("Twitter") as a defendant and for leave to file a Second Amended
Complaint. See Dkt. No. 64 (the "Motion").

Defendants Secretary of the Commonwealth of Massachusetts
William Galvin, Michelle Tassinari, and Debra O'Malley take no
position on the Motion. See Dkt. No. 65. Defendants NASED and
Amy Cohen oppose the Motion on the grounds that plaintiff has
presented no factual support for his assertion that Twitter is a
necessary party under Rule 19 of the Federal Rules of Civil
Procedure, and his proposed amendment would be futile and not serve

any useful purpose. See Dkt. No. 71.
Case 1:20-cv-11889-MLW Document 75 Filed 03/25/21 Page 2 of 2

It is not clear whether plaintiff proposes to add additional
allegations against all defendants in a Second Amended Complaint
or only to add Twitter as a defendant with the same allegations
that are in his First Amended Complaint.

In view of the foregoing, it is hereby ORDERED that plaintiff
shall, by April 7, 2021, file his proposed Second Amended
Complaint, with Twitter as a defendant, serve it on Twitter, and
report when Twitter has been served. Twitter shall, within 10
days of being served, state whether or not it wishes to respond to

the Motion, and, if so, do so 10 days thereafter.

Cl _&. KAY

UNITED STATES DISTRICT ay
